DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment February 7, 2022.
Claims 1-3, 5, 8-11, 13-17, 19-25 are pending.  Claims 1, 5 are currently amended.
The rejection of claim 5 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
The rejection of claim 11 under 35 U.S.C. 112(b) is withdrawn in view of Applicants amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 8-11, 13-14, 16-17, 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US Patent 5,428,100 (already of record)) in view of Ueno et al (US Patent Application 2004/0256599 (already of record)) in view of Timcal CNergy NPL (already of record)).
Regarding claims 1-3, 5, 8-11, 13-14, 16-17, 20-25, Asai et al teaches a liquid crystal polyester resin composition comprising 100 parts by weight of a liquid crystal polyester and 45 to 80 parts by weight of graphite (which overlaps claimed 10-80wt% and 20-30% of article; a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I)) which is a molded article having a surface resistivity of 1X104-1X108Ω (Abstract).  Asai et al further teaches scaly graphite (which satisfies claimed platelet shaped graphite) (Col. 7, Lines 39-40).  Asai et al further teaches thermotropic polyesters obtained by the reaction of an aromatic dicarboxylic acid (Col. 4, Lines 7-8).  Asai et al further teaches the graphite has an average particle size of 5µm or more (Col. 7, Lines 50-52).  Asai et al further teaches a heat deflection temperature of greater than 200C/260 and positive molding shrinkage values where in the difference between the MD and TD direction is 0.3 and 0.26 (Tables).  However, Asai et al fails to specifically disclose positive CTE values wherein the difference between the values in the TD and MD direction are less than 12, a plate-shaped graphite particles having the claimed aspect ratio, BET surface area, electrical conductivity mean particle size and low amount of metal impurities.
In the same field of endeavor, Ueno et al teaches a thermotropic liquid crystalline molded article (Abstract) derived from aromatic dicarboxylic acid such as 4-hydroxybenzoic acid (Abstract, Paragraphs 37, 39).  Ueno et al further teaches fillers such as graphite (Paragraphs 93, 95).  Ueno et al further teaches CTE values in the TD and MD that are positive and the difference between the TD and MD direction is about 3-4 (Table 1).
In the same field of endeavor, Timcal CNergy teaches KS 6L graphite (which inherently teaches the claimed platelet shape, aspect ratio, BET surface area, electrical conductivity and mean particle size as claimed; it is the same graphite used in the instant invention examples) having superior conductivity (10-30% increase) and higher purity (Pg. 3).
With regard to positive CTE values wherein the difference between the values in the TD and MD direction are less than 12, it would have been obvious to ordinary skill in the art before 
With regard to the plate-shaped graphite particles having the claimed aspect ratio, BET surface area, electrical conductivity mean particle size and low amount of metal impurities, it would have been obvious to one of ordinary skill in the art to have substituted/provided the KS 6L graphite in the article of Ticona in view of Timcal CNergy in order to provide an injection molded product with higher electrical conductivity and less metal contamination.  It would only be obvious to the ordinary artisan to expect trace metal contamination levels of no greater than 500ppb in Ticona in view of Timcal CNergy because of the low metal impurities contained in the Timcal CNergy graphite filler.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US Patent 5,428,100 (already of record)) in view of Ueno et al (US Patent Application 2004/0256599 (already of record)) in view of Timcal CNergy NPL (already of record)) as applied to claims 1-3, 5, 8-11, 13-14, 16-17, 20-25 above, and in further view of Ticona Vectra Liquid Crystal Polymers (already of record)).
Regarding claims 15, 19, Asai et al, Ueno et al and Timcal disclose the invention substantially as claimed.  Asai et al, Ueno et al and Timcal teach the features above.  However, Asai et al, Ueno et al and Timcal fail to specifically disclose the thickness of the article and CTE values between 10-35.
6 ohms for A700 (which satisfies claimed EST resistivity) (Pg. 12).  Ticona further teaches a thickness of 3.2mm (which satisfies nominal thickness of about 3mm) (Pg. 6).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the thickness of the article and CTE values between 10-35 in Asai et al, Ueno et al and Timcal in view of Ticona as Ticona teaches thermotropic polyester articles comprising a graphite filler having the claimed CTE values and article thickness.  It would only be obvious to the ordinary artisan to provide an article with these values as claimed.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US Patent 5,428,100 (already of record)) in view of Ueno et al (US Patent Application 2004/0256599 (already of record)) in view of Timcal CNergy NPL (already of record)) as applied to claims 1-3, 5, 8-11, 13-14, 16-17, 20-25 above, and in further view of Khan et al (Thermally Conductive Polymer Composites for Electronic Packaging Application (already of record)).
Regarding claims 6, 9, Asai et al, Ueno et al and Timcal disclose the invention substantially as claimed.  Asai et al, Ueno et al and Timcal teach the features above.  However, Asai et al, Ueno et al and Timcal fail to specifically disclose plate shaped particles and the electrical conductivity of the filler.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided plate shaped graphite particles having the claimed electrical conductivity in Asai et al, Ueno et al and Timcal as it is well known in the art that graphite nanoplatelets can provide enhanced thermal and electrical conductivity to composites and taught in Khan et al (Table 3-2).  It would only be obvious to the ordinary artisan to optimize the shape/conductivity of the graphite in order to control the physical and electrical properties of the resulting composite or injection molded material.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Asai et al (US Patent 5,428,100 (already of record)) in view of Ueno et al (US Patent Application 2004/0256599 (already of record)) in view of Timcal CNergy NPL (already of record)) as applied to claims 1-3, 5, 8-11, 13-14, 16-17, 20-25 above, and in further view of Davison (US Patent Application 2009/0001032 (already of record)).
Regarding claim 22, Asai et al, Ueno et al and Timcal disclose the invention substantially as claimed.  Asai et al, Ueno et al and Timcal teach the features above.  However, Asai et al, Ueno et al and Timcal fail to specifically disclose a Front-Opening Unified Pod.
In the same field of endeavor, Davison teaches Front Opening Unified Pods formed by an injection molded process of liquid crystal thermotropic polyesters (Paragraphs 15-16; Claims 1 and 7).
.
Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive. 
With respect to the obviousness rejection over Asai et al in view of Ueno et al in view of Timcal CNergy NPL, Applicant argues that Timcal CNergy does not teach or suggest a filler’s ratio of a length to a width of each plurality of platelet shaped particles is less than 5.  The Examiner respectfully disagrees with the above argument because as recited in the previous office action, Timcal CNergy teaches KS 6L graphite (which inherently teaches the claimed platelet shape, aspect ratio, BET surface area, electrical conductivity and mean particle size as claimed; it is the same graphite used in the instant invention examples).  The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable, In re Best, 562 F.2d 1252,1254,195 USPQ 430,433 (CCPA 1977). The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.  See also MPEP 2112 I.  It is elementary that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art does not cause a claim drawn to distinguish over the prior art. Additionally where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on." In re Swinehart, 169 USPQ 226 (CCPA 1971).  By Applicant’s own admission, Example 4 of the instant specification recites the width and length of KS-6L is almost equal.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to Applicants argument that the reason the applicant’s claimed aspect ratio is described as affecting the material properties of the LCP article and is not necessarily related to higher electrical conductivity or less material contamination, it is noted that a prima facie case of obviousness does not require the solution of the same problem or recognition of the same advantages as applicant’s invention. In re Dillion, 16 USPQ  2nd 1897.  Rationale different from applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 23, 2022